Citation Nr: 0211785	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  94-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for L4-L5 degenerative 
disc disease with stenosis and lumbosacral strain, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected low back disability, then 
characterized as lumbosacral strain, rated noncompensably 
disabling.  This case was originally before the Board in July 
1996, at which time it was remanded for additional 
development of the record.  At that time, it contained the 
additional issue of service connection for degenerative disc 
disease of the lumbar spine.  In a decision dated in March 
2000, the Board granted service connection for degenerative 
disc disease at L4-L5 with stenosis.  In addition, the Board 
remanded the case to the RO for it to evaluate the veteran's 
service-connected low back disability.  In a rating decision 
dated in September 2000, the RO assigned a 20 percent 
evaluation for L4-5 degenerative disc disease with stenosis 
and lumbosacral strain, effective September 23, 1992, the 
date of receipt of the veteran's claim for an increased 
rating for his low back disability.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
service-connected low back disability has been manifested by 
muscle spasm and pain with identified radiculopathy, 
productive of functional impairment comparable to severe 
limitation of motion of the lumbar spine, severe lumbosacral 
strain, and no more than severe intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an initial 40 percent evaluation for L4-L5 
degenerative disc disease with stenosis and lumbosacral 
strain have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The veteran was afforded a VA examination of the spine in 
November 1992.  He reported that he was able to walk three or 
four blocks before he experienced low back pain and a burning 
sensation in the anterior part of both thighs.  He denied 
numbness in the lower legs or feet.  An examination revealed 
that the veteran had normal posture and ambulated okay.  No 
fixed deformity was visible.  There was no spasm in the 
lumbar area.  Forward flexion was to about 80 degrees and he 
then experienced a mild discomfort in the low back and both 
thigh areas while the fingers were about eight inches from 
the floor and 6.5 to 7 inches from the legs.  Backward 
extension was to 30 degrees with only minimal discomfort.  
"Right" lateral flexion was about 30-35 degrees and 
"right" was about 35-40 degrees.  He had no significant 
pain, but only mild discomfort with all these movements.  
There was no motor weakness in either lower extremity and no 
sensory deficit except for the complaint of burning 
sensations in the front of both thighs.  The diagnosis was 
history of low back pain.

In a statement dated in September 1993, a private physician 
related that he had seen the veteran the previous June.  He 
noted that the veteran had lumbar spinal stenosis, 
predominantly at the L4-5 level.  The physician opined that 
the veteran's difficulties were related to his service-
connected injury of July 1971 and that his moderately severe 
degenerative changes and the resulting spinal stenosis were a 
natural progression of the injury he suffered in service.

Another VA examination of the spine was conducted in August 
1996.  The veteran complained of low backache, worse on 
standing or sitting for too long.  He related that the pain 
sometimes radiated to the waist and then down the front of 
both legs to the knees.  An examination disclosed that the 
veteran's stance and posture were good, and his gait was 
normal.  He could walk on tip toes and heels.  There was no 
tenderness of the spine, but the veteran reported he had pain 
in the lower back after walking.  There was no evidence of 
any deformity of the spine.  Straight leg raising was full 
and there was no evidence of any reflex or sensory 
disturbance in the legs.  The veteran could flex to within 
three inches of his toes with his fingertips.  Extension was 
to 20 degrees and rotation was to 30 degrees, bilaterally.  
Lateral flexion was to 30 degrees, bilaterally.  The examiner 
noted that the veteran's symptoms were essentially subjective 
as there were no gross objective findings of any gross 
disability of the back, but there was the possibility that he 
had mild lumbar stenosis following a bulging disc that 
started as a low backache in service.

The veteran was afforded a VA neurological examination in 
September 1996.  He described the low back pain as having 
become progressively worse.  He stated that the pain was 
burning, numb in quality and involved his lower back, both 
hips and radiated down the anterior thighs to the knees.  A 
motor examination revealed normal tone throughout.  Strength 
was 5/5 throughout.  Light touch and pinprick were intact.  
The diagnosis was lower back pain.  

In October 1996, the examiner who conducted the September 
1996 VA examination prepared an addendum to his report after 
he had reviewed X-ray studies, an magnetic resonance imaging 
of the low back, and an electromyogram.  It was reported that 
the magnetic resonance imaging of the lumbosacral spine 
showed degenerative disc disease.  The electromyogram 
revealed no evidence of acute or chronic denervation in all 
muscles tested in both lower extremities.  The impressions 
were chronic low back pain, moderate L4-5 canal stenosis and 
degenerative disc disease and broad-based central disc 
protrusion at L4-5.

The veteran underwent a VA fee-basis examination in July 
1998.  He complained of a burning variety type pain in both 
hips.  He related that he only had pain with activities, such 
as walking too far, sitting for too long or pushing himself 
too much.  It was noted that he was employed in an office job 
that enabled him to move about at will.  An examination 
showed that he had a normal appearing gait and could walk on 
his toes and heels without apparent difficulty.  The examiner 
stated that there was no limitation of spinal motion or 
function on examination.  There was no objective evidence of 
painful motion, spasm or weakness.  Forward flexion of the 
lumbar spine was to 80 degrees; extension was to 30 degrees; 
lateral rotation was to 45 degrees, bilaterally; and tilt was 
to 30 degrees, bilaterally.  The musculature of the low back 
was normal, and the veteran had no neurological 
abnormalities.  The diagnoses were musculoligamentous 
tendinous strain of the lumbar spine and lumbar stenosis and 
degenerative facet joint arthropathy.  

A VA fee-basis neurological examination was conducted in July 
1998.  The veteran described daily pain in the low back that 
increased with activities such as standing, bending and 
lifting.  There were no complaints of lower extremity 
weakness.  On examination of the lumbar spine, there was no 
significant tenderness over the upper mid or lower paralumbar 
regions.  There was no paralumbar muscle spasm.  There was a 
5-10 degree loss of flexion with normal rotation.  There was 
no sciatic tenderness.  Straight leg raising was negative.  
The veteran's gait was normal, with a normal toe, heel and 
tandem walk.  Normal tone was exhibited in the lower 
extremities and strength was 5/5 and symmetrical.  Sensation 
was intact to soft touch, position and vibration.  The 
diagnosis was low back pain associated with lumbar disc 
degeneration and mild to moderate spinal canal stenosis at 
L4-5.  

Private medical records dated in 1998 and 1999 have been 
associated with the claims folder.  In September 1998, it was 
reported that the veteran's physical examination showed 
decreased extension, but otherwise, he had normal 
neurological status.  Straight leg raising was negative and 
motor and sensory examinations were intact.  The following 
month, the physician reviewed a CT scan and concluded that it 
showed severe stenosis at the L4-5 level.  It was reported in 
March 1999 that the veteran continued to have severe back 
pain and decreased activities, especially with walking.  The 
veteran walked in a forward flexed position and had 
difficulty straightening up and standing for any length of 
time.  There was no improvement with a lumbar epidural.  The 
physician recommended a lumbar laminectomy.  


In May 2000, the veteran was afforded another VA fee-basis 
examination.  It was noted that he was not receiving any 
treatment, but was faithful with an exercise program.  It was 
also reported that he had a new job that allowed him to alter 
his positions frequently, and that he was able to perform the 
job without aggravation of his low back pain.  He complained 
of pain with standing or sitting for prolonged periods of 
time.  He stated that the back pain was lumbosacral and 
buttock in location.  He described a burning sensation in the 
buttock area.  An examination revealed no evidence of 
scoliosis.  There was normal extremity alignment.  Weight-
bearing gait and walking on toes and heels were within normal 
limits.  Squatting was normal.  The veteran arose easily from 
sitting and supine positions.  There was no evidence of 
muscle spasm, swelling or masses.  There was moderate 
tenderness in the paraspinal muscles at the lumbar spine and 
midline, extending out into the area of the sacroiliac 
joints.  The fingertips reached to the level of twelve inches 
from the floor on flexion.  The veteran experienced 
discomfort on full extension and rotation.  He developed pain 
earlier in the right and left lateral bends, as well as 
flexion.  Forward flexion of the lumbosacral spine was to 80 
degrees; extension was to 25 degrees; bending was to 25 
degrees, bilaterally; and rotation was to 25 degrees, 
bilaterally.  There was pain at the extreme of ranges of 
motion.  There was no weakness, lack of endurance, fatigue or 
incoordination affecting the lumbar spine range of motion.  

Muscle strength of the back in flexion and extension appeared 
normal.  Muscle strength in the lower extremities appeared to 
be normal throughout.  All groups demonstrated strength of 
5/5.  Straight leg raising was to 70 degrees.  Supine, 
straight leg raising was to 60 degrees, bilaterally, 
attributed to very tight hamstrings.  Lasegue's test was 
negative bilaterally.  Cross straight leg raising was 
negative, bilaterally.  Faber's test was mildly positive, 
bilaterally, with pain referred to the lumbosacral area.  
Deep tendon reflexes were active and equal at 2+ at the 
patella and Achilles.  Babinski was negative.  There was no 
evidence of any spasticity.  There was normal sensation to 
pinprick, vibration and position.  The diagnosis was minimal 
facet arthritis at L4-L5 and L5-S1 with lumbosacral strain.  
The examiner commented that the veteran complained of low 
back pain, and that there was some limitation of motion, 
tenderness of the paralumbar muscles and both hamstrings 
persisted in being tight.  He added that there was no lumbar 
radiculopathy.  

The veteran was again afforded a VA fee-basis examination in 
January 2002.  He complained of constant pain, weakness, 
fatigue and lack of endurance.  He denied numbness and 
tingling.  It was noted that he was employed.  An examination 
revealed that he walked with a normal gait, which was not 
unsteady or unpredictable.  He had some difficulty changing 
positions during the examination due to low back pain.  There 
was evidence of painful motion in all directions.  Paraspinal 
muscles spasms were noted at L3-4, L4-5 and L5-S1.  There was 
no evidence of tenderness or weakness.  Straight leg raising 
was positive on the left at 60 degrees and negative on the 
right at 70 degrees.  Lasegue's sign was negative.  Active 
flexion was to 58 degrees, with pain; active extension was to 
20 degrees, with pain; active lateral flexion was to 20 
degrees, bilaterally, with pain; and active rotation was to 
35 degrees, bilaterally, with pain.  Motor strength was 
within normal limits at 5/5 in the lower extremities.  
Sensation was intact, and deep tendon reflexes were within 
normal limits.  The diagnosis was L4-5 degenerative disc 
disease with stenosis and lumbosacral strain.  The examiner 
commented that there was evidence of limitation of motion, 
radiculopathy and muscle spasm.  

In January 2002, a private physician reported that he had 
examined the veteran that month.  The veteran related that he 
was functioning reasonably well, and that he had intermittent 
back pain rated at 5-6 on a scale of 1-10.  At times, the 
pain was 9-10.  An examination showed that the veteran had 
good range of motion except for tight hamstrings.  A 
neurological examination was intact in both lower 
extremities.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  When moderate; recurring attacks, a 20 percent 
evaluation may be assigned.  Diagnostic  Code 5293.

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Code 5295.

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5292.

The September 2000 rating decision implemented an initial 
grant of service connection for L4-L5 degenerative disc 
disease with stenosis, which was inextricably intertwined 
with the already service-connected lumbosacral strain, and 
assigned a 20 percent rating effective from September 23, 
1992.  As such, with regard to the L4-L5 degenerative disc 
disease with stenosis, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

A review of the record demonstrates that the veteran has been 
examined on a number of occasions by the VA, and that he has 
also been seen by a private physician for his low back 
disability.  In order to assign a higher rating, the record 
must establish that the veteran's low back disability is 
severe.  In this regard, the Board acknowledges that the 
examinations provide conflicting evidence as to the severity 
of the veteran's low back disability.  The Board notes that 
he has complained, at times, of a burning sensation.  The 
Board observes that most examinations have shown limitation 
of motion of the lumbar spine with pain on movement.  The 
most recent VA examination also demonstrated muscle spasm and 
pain on motion.  The Board must consider functional 
impairment due to pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1996); and DeLuca, 8, Vet. App. 202.  As such, it is 
significant to point out that while the VA examinations have 
not objectively demonstrated sufficient limitation of motion 
to support a higher evaluation, it must be noted that there 
were complaints of pain on motion on several examinations 
conducted during the course of the appeal.  Based on the 
foregoing, the Board concludes that the functional impairment 
demonstrated throughout the rating period on appeal is 
comparable to severe limitation of motion of the lumbar 
spine, severe lumbosacral strain, and severe disc disease, 
warranting a 40 percent evaluation.  There is no basis in the 
record, however, for a rating in excess of 40 percent.  A 40 
percent rating is the highest schedular rating assignable for 
limitation of motion of the lumbar spine and for lumbosacral 
strain.  38 C.F.R. §§ 5292, 5295.  The Board further notes 
that there is no evidence of other positive neurological 
findings, and strength and sensation in the lower extremities 
are normal.  Hence, pronounced intervertebral disc disease 
has not been demonstrated.  38 C.F.R. § 5293.



ORDER

An increased rating to 40 percent for L4-L5 degenerative disc 
disease with stenosis and lumbosacral strain is granted, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits.  



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

